Exhibit 10.2
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
 
 
GUARANTY AGREEMENT


dated as of


October 5, 2015,


among


BLUE CUBE SPINCO INC.,


as Borrower,


OLIN CORPORATION,
 
as Guarantor
 
and


WELLS FARGO BANK, NATIONAL ASSOCIATION,


as Administrative Agent
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
 
 
 
 
 
ARTICLE I
 
Definitions
     
SECTION 1.01.  Defined Terms
1
SECTION 1.02.  Other Defined Terms
1
   
ARTICLE II
 
Guaranty
 
SECTION 2.01.  Guaranty
2
SECTION 2.02.  Guaranty Absolute
2
SECTION 2.03.  Waivers and Acknowledgments
3
SECTION 2.04.  Subrogation
4
SECTION 2.05.  Subordination
4
SECTION 2.06.  Continuing Guaranty; Assignments
5
   
ARTICLE III
 
Miscellaneous
     
SECTION 3.01.  Notices
6
SECTION 3.02.  Waivers; Amendment
6
SECTION 3.03.  Administrative Agent’s Fees and Expenses; Indemnification
6
SECTION 3.04.  Representations and Warranties; Survival
6
SECTION 3.05.  Counterparts; Effectiveness; Successors and Assigns
7
SECTION 3.06.  Severability
7
SECTION 3.07.  [Reserved]
7
SECTION 3.08.  Governing Law; Jurisdiction; Consent to Service of Process
8
SECTION 3.09.  Waiver of Jury Trial
8
SECTION 3.10.  Headings
8
SECTION 3.11.  Termination or Release
8

 
 

--------------------------------------------------------------------------------

 
GUARANTY AGREEMENT dated as of October 5, 2015 (this “Agreement”), among BLUE
CUBE SPINCO INC., a Delaware corporation (the “Borrower”), OLIN CORPORATION, a
Virginia corporation (the “Guarantor”) and WELLS FARGO BANK, NATIONAL
ASSOCIATION, a national banking association, as administrative agent (the
“Administrative Agent”).


Reference is made to the Credit Agreement dated as of June 23, 2015 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Borrower, the Lenders from time to time party thereto and
the Administrative Agent.  The Lenders have agreed to extend credit to the
Borrower on the terms and subject to the conditions set forth in the Credit
Agreement.  The Guarantor is the direct or indirect parent of the Borrower and
will derive substantial benefits from the extension of credit to the Borrower
pursuant to the Credit Agreement and is willing to execute and deliver this
Agreement in order to induce the Lenders to extend such credit and as
consideration for credit previously extended.  Accordingly, the parties hereto
agree as follows:


ARTICLE I


Definitions


SECTION 1.01.  Defined Terms.  (a)  Each capitalized term used but not defined
herein and defined in the Credit Agreement shall have the meaning specified in
the Credit Agreement.


(b)            The rules of construction specified in Section 1.02 of the Credit
Agreement also apply to this Agreement, mutatis mutandis.


SECTION 1.02.  Other Defined Terms.  As used in this Agreement, the following
terms have the meanings specified below:


“Agreement” has the meaning assigned to such term in the Preamble hereto.


“Borrower” has the meaning assigned to such term in the Preamble hereto.


“Credit Agreement” has the meaning assigned to such term in the Recitals hereto.


“Guaranteed Obligations” has the meaning assigned to such term in Section 2.01.


“Post-Petition Interest” has the meaning assigned to such term in Section
2.05(b).


“Subordinated Obligations” has the meaning assigned to such term in Section
2.05.

--------------------------------------------------------------------------------

ARTICLE II


Guaranty


SECTION 2.01.  Guaranty.  The Guarantor hereby absolutely, unconditionally and
irrevocably guarantees the punctual payment when due, whether at scheduled
maturity or on any date of a required prepayment or by acceleration, demand or
otherwise, of all obligations of the Borrower now or hereafter existing under or
in respect of the Credit Agreement and the Notes (including any extensions,
modifications, substitutions, amendments or renewals of any or all of the
foregoing obligations), whether direct or indirect, absolute or contingent, and
whether for principal, interest, premiums, fees, indemnities, contract causes of
action, costs, expenses or otherwise (such obligations being the “Guaranteed
Obligations”).  The Guarantor agrees that its guarantee hereunder constitutes a
guarantee of payment and not merely of collection. Without limiting the
generality of the foregoing, the liability of the Guarantor shall extend to all
amounts that constitute part of the Guaranteed Obligations and would be owed by
the Borrower to the Administrative Agent or any Lender under or in respect of
the Credit Agreement and the Notes but for the fact that they are unenforceable
or not allowable due to the existence of a bankruptcy, reorganization or similar
proceeding involving the Borrower.


SECTION 2.02.  Guaranty Absolute.  The Guarantor guarantees that the Guaranteed
Obligations will be paid strictly in accordance with the terms of the Credit
Agreement and the Notes, regardless of any law, regulation or order now or
hereafter in effect in any jurisdiction affecting any of such terms or the
rights of the Administrative Agent or any Lender with respect thereto.  The
obligations of the Guarantor under or in respect of this Agreement are
independent of the Guaranteed Obligations or any other obligations of the
Borrower under or in respect of the Credit Agreement and the Notes, and a
separate action or actions may be brought and prosecuted against the Guarantor
to enforce this Agreement, irrespective of whether any action is brought against
the Borrower. The liability of the Guarantor under this Agreement shall be
irrevocable, absolute and unconditional irrespective of, and the Guarantor
hereby irrevocably waives any defenses it may now have or hereafter acquire in
any way relating to, any or all of the following:


(a)            any lack of validity or enforceability of the Credit Agreement,
any Note or any agreement or instrument relating thereto;


(b)            any change in the time, manner or place of payment of, or in any
other term of, all or any of the Guaranteed Obligations or any other obligations
of the Borrower under or in respect of the Credit Agreement and the Notes, or
any other amendment or waiver of or any consent to departure from the Credit
Agreement or any Note, including any increase in the Guaranteed Obligations
resulting from the extension of additional credit to the Borrower or any of its
Subsidiaries or otherwise;


(c)            any taking, exchange, release or non-perfection of any
collateral, or any taking, release or amendment or waiver of, or consent to
departure from, any other guaranty, for all or any of the Guaranteed
Obligations;
2

--------------------------------------------------------------------------------

 
(d)            any manner of application of any collateral, or proceeds thereof,
to all or any of the Guaranteed Obligations, or any manner of sale or other
disposition of any collateral for all or any of the Guaranteed Obligations or
any other obligations of the Borrower under the Credit Agreement and the Notes
or any other assets of the Borrower or any of its Subsidiaries;


(e)            any change, restructuring or termination of the corporate
structure or existence of the Borrower or any of its Subsidiaries;


(f)            any failure of the Administrative Agent or any Lender to disclose
to the Guarantor any information relating to the business, condition (financial
or otherwise), operations, performance, properties or prospects of the Borrower
now or hereafter known to the Administrative Agent or such Lender (the Guarantor
waiving any duty on the part of the Administrative Agent and the Lenders to
disclose such information);


(g)            the failure of any other Person to execute or deliver this
Agreement or any other guaranty or agreement or the release or reduction of
liability of the Guarantor or other guarantor or surety with respect to the
Guaranteed Obligations; or


(h)            any other circumstance (including any statute of limitations) or
any existence of or reliance on any representation by the Administrative Agent
or any Lender that might otherwise constitute a defense available to, or a
discharge of, the Borrower or any other guarantor or surety.


This Agreement shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by the Administrative Agent or any Lender or any
other Person upon the insolvency, bankruptcy or reorganization of the Borrower
or otherwise, all as though such payment had not been made.


SECTION 2.03.  Waivers and Acknowledgments.  (a)  The Guarantor hereby
unconditionally and irrevocably waives promptness, diligence, notice of
acceptance, presentment, demand for performance, notice of nonperformance,
default, acceleration, protest or dishonor and any other notice with respect to
any of the Guaranteed Obligations and this Agreement and any requirement that
the Administrative Agent or any Lender protect, secure, perfect or insure any
Lien or any property subject thereto or exhaust any right or take any action
against the Borrower, any other guarantor or any other Person or any
collateral.The Guarantor hereby unconditionally and irrevocably waives any right
to revoke this Agreement and acknowledges that this Agreement is continuing in
nature and applies to all Guaranteed Obligations, whether existing now or in the
future.


(b)            The Guarantor hereby unconditionally and irrevocably waives (i)
any defense arising by reason of any claim or defense based upon an election of
remedies by the Administrative Agent or any Lender that in any manner impairs,
reduces, releases or otherwise adversely affects the subrogation, reimbursement,
exoneration, contribution or indemnification rights of the Guarantor or other
rights of the Guarantor to proceed against the Borrower, any other guarantor or
any other Person or any collateral and (ii) any defense based on any right of
set-off or counterclaim against or in respect of the obligations of the
Guarantor hereunder.


(c)            The Guarantor hereby unconditionally and irrevocably waives any
duty on the part of the Administrative Agent or any Lender to disclose to the
Guarantor any matter, fact or thing relating to the business, condition
(financial or otherwise), operations, performance, properties or prospects of
the Borrower or any of its Subsidiaries now or hereafter known by the
Administrative Agent or such Lender.
3

--------------------------------------------------------------------------------



(d)            The Guarantor acknowledges that it will receive substantial
direct and indirect benefits from the financing arrangements contemplated by the
Credit Agreement and the Notes and that the waivers set forth in Sections 2.03
and 3.02 of this Agreement are knowingly made in contemplation of such benefits.


SECTION 2.04.  Subrogation.  The Guarantor hereby unconditionally and
irrevocably agrees not to exercise any rights that it may now have or hereafter
acquire against the Borrower or any other insider guarantor that arise from the
existence, payment, performance or enforcement of the Guarantor’s obligations
under or in respect of this Agreement, including any right of subrogation,
reimbursement, exoneration, contribution or indemnification and any right to
participate in any claim or remedy of the Administrative Agent or any Lender
against the Borrower, any other guarantor or any other insider guarantor or any
collateral, whether or not such claim, remedy or right arises in equity or under
contract, statute or common law, including the right to take or receive from the
Borrower, any other guarantor or any other insider guarantor, directly or
indirectly, in cash or other property or by set-off or in any other manner,
payment or security on account of such claim, remedy or right, (x) unless and
until all of the Guaranteed Obligations shall have been paid in full in cash or
(y) unless no Default shall have occurred and be continuing.  If any amount
shall be paid to the Guarantor in violation of the immediately preceding
sentence at any time prior to the later of (a) the payment in full in cash of
the Guaranteed Obligations and (b) the Termination Date, such amount shall be
received and held in trust for the benefit of the Administrative Agent and the
Lenders, shall be segregated from other property and funds of the Guarantor and
shall forthwith be paid or delivered to the Administrative Agent in the same
form as so received (with any necessary endorsement or assignment) to be
credited and applied to the Guaranteed Obligations, whether matured or
unmatured, in accordance with the terms of the Credit Agreement and the Notes,
or to be held as collateral for any Guaranteed Obligations or other amounts
payable under this Agreement thereafter arising.  If (i) the Guarantor shall
make payment to the Administrative Agent or any Lender of all or any part of the
Guaranteed Obligations, (ii) all of the Guaranteed Obligations shall have been
paid in full in cash and (iii) the Termination Date shall have occurred, the
Administrative Agent and the Lenders will, at such Guarantor’s request and
expense, execute and deliver to the Guarantor appropriate documents, without
recourse and without representation or warranty, necessary to evidence the
transfer by subrogation to the Guarantor of an interest in the Guaranteed
Obligations resulting from such payment made by the Guarantor pursuant to this
Agreement.


SECTION 2.05.  Subordination.  The Guarantor hereby subordinates any and all
debts, liabilities and other obligations owed to the Guarantor by the Borrower
(the “Subordinated Obligations”) to the Guaranteed Obligations to the extent and
in the manner hereinafter set forth in this Section 2.05:
4

--------------------------------------------------------------------------------



(a)            Prohibited Payments, Etc.  Except during the continuance of an
Event of Default (including the commencement and continuation of any proceeding
under any Debtor Relief Law relating to the Borrower), the Guarantor may receive
regularly scheduled payments from the Borrower on account of the Subordinated
Obligations.  After the occurrence and during the continuance of any Event of
Default (including the commencement and continuation of any proceeding under any
Debtor Relief Law relating to the Borrower), however, unless the Majority
Lenders otherwise agree, the Guarantor shall not demand, accept or take any
action to collect any payment on account of the Subordinated Obligations.


(b)            Prior Payment of Guaranteed Obligations.  In any proceeding under
any Debtor Relief Law relating to the Borrower, the Guarantor agrees that the
Administrative Agent and the Lenders shall be entitled to receive payment in
full in cash of all Guaranteed Obligations (including all interest and expenses
accruing after the commencement of a proceeding under any Debtor Relief Law,
whether or not constituting an allowed claim in such proceeding (“Post-Petition
Interest”)) before such Guarantor receives payment of any Subordinated
Obligations.


(c)            Turn-Over.  After the occurrence and during the continuance of
any Event of Default (including the commencement and continuation of any
proceeding under any Debtor Relief Law relating to the Borrower), the Guarantor
shall, if the Administrative Agent so requests, collect, enforce and receive
payments on account of the Subordinated Obligations as trustee for the
Administrative Agent and the Lenders and deliver such payments to the
Administrative Agent on account of the Guaranteed Obligations (including all
Post-Petition Interest), together with any necessary endorsements or other
instruments of transfer, but without reducing or affecting in any manner the
liability of the Guarantor under the other provisions of this Agreement.


(d)            Administrative Agent Authorization.  After the occurrence and
during the continuance of any Event of Default (including the commencement and
continuation of any proceeding under any Debtor Relief Law relating to the
Borrower), the Administrative Agent is authorized and empowered (but without any
obligation to so do), in its discretion, (i) in the name of the Guarantor, to
collect and enforce, and to submit claims in respect of, Subordinated
Obligations and to apply any amounts received thereon to the Guaranteed
Obligations (including any and all Post-Petition Interest), and (ii) to require
the Guarantor (A) to collect and enforce, and to submit claims in respect of,
Subordinated Obligations and (B) to pay any amounts received on such obligations
to the Administrative Agent for application to the Guaranteed Obligations
(including any and all Post-Petition Interest).


SECTION 2.06.  Continuing Guaranty; Assignments.  This Agreement is a continuing
guaranty and shall (a) be binding upon the Guarantor, its successors and assigns
and (b) inure to the benefit of and be enforceable by the Administrative Agent
and the Lenders and their successors, transferees and assigns.  Without limiting
the generality of clause (b) of the immediately preceding sentence, the
Administrative Agent or any Lender may assign or otherwise transfer all or any
portion of its rights and obligations under this Agreement (including all or any
portion of its Commitments, the Advances owing to it and the Note or Notes held
by it) to any other Person, and such other Person shall thereupon become vested
with all the benefits in respect thereof granted to the Administrative Agent or
such Lender herein or otherwise, in each case as and to the extent provided in
Section 9.02 of the Credit Agreement.  The Guarantor shall not have the right to
assign its rights hereunder or any interest herein without the prior written
consent of the Administrative Agent and the Lenders.
5

--------------------------------------------------------------------------------



ARTICLE III


Miscellaneous


SECTION 3.01.  Notices.  All communications and notices hereunder shall (except
as otherwise expressly permitted herein) be in writing and given in the manner
provided in Section 10.02 of the Credit Agreement.  All communications and
notices hereunder to the Guarantor shall be given to it (i) at the address
listed under its signature hereto and (ii) in care of the Borrower in the manner
provided in Section 10.02 of the Credit Agreement.


SECTION 3.02.  Waivers; Amendment.  (a)  No failure or delay by the
Administrative Agent or any Lender in exercising any right or power hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power.  The rights and remedies of the
Administrative Agent and the Lenders hereunder and under the other Loan
Documents are cumulative and are not exclusive of any rights or remedies that
they would otherwise have.  No waiver of any provision of this Agreement or
consent to any departure by the Borrower or any other Loan Party therefrom shall
in any event be effective unless the same shall be permitted by paragraph (b) of
this Section 3.02, and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given.  No notice or demand
on any Loan Party in any case shall entitle such Loan Party to any other or
further notice or demand in similar or other circumstances.


(b)            Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Administrative Agent (with the written consent of the
Majority Lenders), the Borrower and the Guarantor, subject to any consent
required in accordance with Section 10.01 of the Credit Agreement.


SECTION 3.03.  Administrative Agent’s Fees and Expenses; Indemnification.  (a) 
The Guarantor agrees to reimburse the Administrative Agent for its fees and
expenses incurred hereunder as provided in Section 10.04(a) of the Credit
Agreement as if each reference therein to the Company were a reference to the
Guarantor.


(b)            The Guarantor agrees to indemnify and hold harmless each
Indemnified Party as provided in Section 10.06 of the Credit Agreement as if
each reference to the Company therein were a reference to the Guarantor.


(c)            All amounts due under Section 3.03(a) or 3.03(b) shall be payable
promptly after written demand therefor.


SECTION 3.04.  Representations and Warranties; Survival.  (a)  Each of the
Borrower and the Guarantor represents and warrants to the Administrative Agent
and the Lenders that it is duly organized, validly existing and in good standing
under the laws of its jurisdiction of organization except where the failure to
do so, individually or in the aggregate, could not reasonably be expected to
materially and adversely affect the ability of such Person to perform its
obligations under any Loan Document.
6

--------------------------------------------------------------------------------



(b)            Each of the Borrower and the Guarantor represents and warrants to
the Administrative Agent and the Lenders that this Agreement has been duly
authorized, executed and delivered by it and constitutes its legal, valid and
binding obligation, enforceable against it in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.


(c)            All covenants, agreements, representations and warranties made by
the Borrower or the Guarantor herein shall be considered to have been relied
upon by the Administrative Agent and the Lenders and shall survive the execution
and delivery of this Agreement and the making of any Advances, regardless of any
investigation made by or on behalf of the Administrative Agent, any Lender or
any other Person and notwithstanding that the Administrative Agent, any Lender
or any other Person may have had notice or knowledge of any default or incorrect
representation or warranty at the time any Loan Document is executed and
delivered or any credit is extended under the Credit Agreement, and shall
continue in full force and effect as long as the principal of or any accrued
interest on any Advance or any fee or any other amount payable under the Credit
Agreement is outstanding and unpaid and so long as the Commitments have not
expired or terminated.  The provisions of this Section 3.04 shall survive and
remain in full force and effect regardless of the repayment of the Advances, the
expiration or termination of the Commitments or the termination of this
Agreement or any provision hereof.


SECTION 3.05.  Counterparts; Effectiveness; Successors and Assigns.  This
Agreement may be executed in counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original but all of
which when taken together shall constitute a single contract.  This Agreement
shall be binding upon each party hereto and its successors and assigns, and
shall inure to the benefit of each such party and the Lenders and their
respective successors and assigns, except that neither the Borrower nor the
Guarantor may assign or otherwise transfer any of its rights or obligations
hereunder or any interest herein (and any attempted assignment or transfer by
any such Person shall be null and void), except as expressly contemplated by
this Agreement or the Credit Agreement.  Delivery of an executed counterpart of
a signature page of this Agreement by facsimile or other electronic imaging
shall be effective as delivery of a manually executed counterpart of this
Agreement.


SECTION 3.06.  Severability.  Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.


SECTION 3.07.  [Reserved].
7

--------------------------------------------------------------------------------



SECTION 3.08.  Governing Law; Jurisdiction; Consent to Service of Process.  (a) 
This Agreement shall be governed by, and construed in accordance with, the law
of the State of New York.


(b)            Each party hereto irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive  jurisdiction of any New York State
court or federal court of the United States of America sitting in New York City,
and any appellate court from any thereof, in any action or proceeding arising
out of or relating to this Agreement, or for recognition or enforcement of any
judgment, and each of the Borrower and the Guarantor hereby irrevocably and
unconditionally agrees that all claims arising out of or relating to this
Agreement brought by it or any of its Affiliates may be brought, and may be
heard and determined, in such New York State or, to the extent permitted by law,
in such Federal court.  Each of the parties hereto agrees that a final judgment
in any such action or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law.  Nothing in this Agreement shall affect any right that any party may
otherwise have to bring any action or proceeding relating to this Agreement or
any of the other Loan Documents in the courts of any jurisdiction.


(c)            Each of the parties hereto irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection that it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement in any New
York State or federal court sitting in New York City.  Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.


(d)            Each party hereto irrevocably consents to service of process in
the manner provided for notices in Section 3.01.  Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.


SECTION 3.09.  Waiver of Jury Trial.  Each of the Borrower, the Guarantor and
the Administrative Agent (on behalf of itself and the Lenders) hereby
irrevocably waives all right to trial by jury in any action, proceeding or
counterclaim (whether based on contract, tort or otherwise) arising out of or
relating to this Agreement or any of the other Loan Documents or the actions of
the Administrative Agent or any Lender in the negotiation, administration,
performance or enforcement thereof.


SECTION 3.10.  Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.


SECTION 3.11.  Termination or Release.  (a)  This Agreement and the Guarantee
made herein shall terminate, and the Guarantor shall automatically be released
from its obligations under this Agreement, upon subject to Section 2.02, the
Guaranteed Obligations (other than contingent obligations for indemnification,
expense reimbursement, tax gross up or yield protection as to which no claim has
been made) having been paid in full in cash and the Lenders having no further
commitment to lend under the Credit Agreement.
8

--------------------------------------------------------------------------------



(b)            In connection with any termination or release pursuant to this
Section 3.11, the Administrative Agent shall execute and deliver to the Borrower
or the Guarantor, at such Person’s expense, all documents that such Person shall
reasonably request to evidence such termination or release.  Any execution and
delivery of documents by the Administrative Agent pursuant to this Section 3.11
shall be without recourse to or warranty by the Administrative Agent.
 
 
 
 
 
 
 
 
 
 

 
[Signature Pages Follow]
9

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.
 

 
BLUE CUBE SPINCO INC.,
         
 
By:
/s/ Stephen C. Curley
      Name:  Stephen C. Curley       Title:    Vice President and Treasurer    
     

 
 
 
 

 
OLIN CORPORATION,
         
 
By:
/s/ Stephen C. Curley
      Name:  Stephen C. Curley       Title:    Vice President and Treasurer    
 
Address:  Olin Corporation
190 Carondelet Plaza, Suite 1530
Clayton, MO  63105-3443
Attn:  Treasury Department 
 

 
 
 
 
 
 
 
 
 
 
[Signature Page to Guaranty Agreement]
 

--------------------------------------------------------------------------------

 

 
WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent,
         
 
By:
/s/ Daniel R. Van Aken
      Name:  Daniel R. Van Aken       Title:    Director          

 
 
 
 
 
 
 
 
 
 
 
 
 
 
[Signature Page to Guaranty Agreement]

--------------------------------------------------------------------------------